DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "diamond material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, it is assumed that “diamond material” should have been “polycrystalline diamond material”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0084197 to Voronin et al. (hereinafter Voronin) in view of U.S. Patent Application Publication No. 2006/0042172 to Sung.

With respect to claim 1, Voronin discloses a diamond bonded construction and method of making the same wherein sintered thermally stable diamond elements or TSP segments are disposed/positioned within and bonded to a diamond body (Voronin, Throughout the reference, in particular, abstract, Figures, [0049]). Voronin discloses 
Voronin discloses the process of formation of thermally stable diamond element or TSP segment which involves producing a polycrystalline diamond or PCD by treating diamond particles and a catalyst under high pressure high temperature (i.e. HPHT) condition, and then leaching the catalyst out to produce a thermally stable polycrystalline element (Voronin, Throughout the reference, in particular, [0031]-[0050]) to form TSP segments. Moreover, Voronin discloses that the TSP segments can be provided in a number of different predetermined shapes and sizes depending on the particular end use application (Voronin, [0031]), and that the TSP can be formed from a sintered PCD which is formed into the desired shape and/or size or alternatively, the PCD is initially formed and subsequently shaped and/or sized as desired for use in the forming of the diamond bonded construction (Voronin, [0031], [0041], [0046]). Additionally, there are more than one TSP segments being formed (Voronin, [0031], [0049]). The TSP segment(s) is/are taken to render the claimed “polycrystalline diamond material obvious”. 
Furthermore, Voronin discloses that in order to form the final diamond bonded construction, the TSP segments are combined and mixed with a volume of diamond grains to form an assembly, and the assembly is subjected to HPHT conditions to sinter them to form the final polycrystalline diamond body (Voronin, Throughout the reference, in particular, [0011]). Nevertheless, it is noted that instant claim is a product-by-process claim comprising process limitations; the process of combining the claimed “small In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Moreover, Voronin clearly shows and teaches the use of a substrate which is attached to the diamond bonded body to form the diamond bonded construction (Figures, [0031], [0038], and [0042]) and as such, it is considered attached to the TSP segment(s) which is/are bonded to the diamond grains. Thus, positioning the mixture of TSP segments and diamond grains on a substrate would be inevitable and well within the scope of a skilled artisan. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071,5 USPQe2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). 
Removing substantially all of the catalyst from a diamond table prior to bonding it to a substrate is taken to be within the scope of a skilled artisan because there is a difference coefficient of thermal expansions of diamond grains and metal solvent catalyst which would cause detrimental effects such as cracks on a bit body during the drilling operation as a result of the heat produced because of drilling. It is noted that based on MPEP 2144 the rationale to modify or combine the prior art does not have to be expressly stated in the prior art, but that the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. It should be noted that Voronin recognizes the importance of removing the catalyst from a polycrystalline diamond body to make it thermally stable. 
Although Voronin discloses mixing the TSP segments with diamond grains to form the final diamond bonded body under HPHT conditions, Voronin does not literally and/or expressly disclose that the diamond grains could be polycrystalline diamond grains/grits.
Sung is drawn to polycrystalline grits such as polycrystalline diamond grits and method of making the same (Sung, Throughout the reference, in particular, Abstract, [0043], [0070], [0073]). Sung discloses the formation of polycrystalline diamond grits under high pressure and high temperature treatment using diamond grains and a metal solvent catalyst (Sung, Throughout the reference, in particular, [0069]-[0075]) which is followed by a leaching process through which the metal solvent catalyst is removed to improve the thermal stability of the polycrystalline diamond grits 
Furthermore, Sung teaches that polycrystalline grits are relatively rough as compared to single crystal diamonds, and this increased roughness allows for improved bonding with various tools (Sung, [0074]). Additionally, Sung refers to other advantages in using producing polycrystalline grits such as polycrystalline diamond grits to be used in the place of diamond grains (Sung, [0005]-[0007]). Sung discloses that polycrystalline diamond grits are more impact resistant than single crystal particles; also, polycrystalline diamond grits fracture on microscale which expose new sharp edges and help to maintain abrasive properties over a longer useful life (Sung, [0006]).
Thus, it would have been obvious to a person of ordinary skill in the, at the art at the time the invention was made, to have modified Voronin in order to substitute diamond grains of Voronin with the “polycrystalline” diamond grits of Sung, so mix/combine said polycrystalline diamond grits with the TSP segments of Voronin motivated by the fact that polycrystalline diamond grits have increased roughness, improved impact resistance, and end up exposing more sharp edges throughout the use of the compact/construction which has such polycrystalline diamond grits used therein, as these improvements/properties have been taught by Sung (Sung, [0074]) for the benefits of polycrystalline diamond grits compared to diamond (see Sung [0005]-
Voronin discloses using one HPHT to produce PCD or PCDs, which upon acid leaching, results in TSP segments, and then another HPHT to bond the TSP segments and diamond grains (which are now rendered obvious to be replaced with polycrystalline diamond grits of Sung) to form the final polycrystalline diamond construction or polycrystalline diamond cutting element, which also includes a substrate attached to the polycrystalline diamond table. 

With respect to claim 2, it is noted that the claim further limits a process of formation of the small polycrystalline diamond particles; whereas, the claims are product claim. Thus, claim 2 is considered rejected with claim 1 because process limitations do not add patentable weight to the examination of product claims (see MPEP 2113). 

	With respect to claim 3, considering the fact that the combination of references renders the claimed polycrystalline diamond cutting element obvious, as detailed out above, the characteristic of the polycrystalline diamond cutting element of the combination of references having a higher wear resistance than a polycrystalline 
	It is, again, emphasized, process limitations in a product claim do not add patentable weight to the product claims.

	With respect to claim 4 and 5, as noted above, in the rejection of independent claim 1, process limitations in a product claim do not add patentable weight to the examination of a product claim. Current claims 4 and 5, both contain process limitations, in which one claims performing the leaching before the small particles are formed and the other claim claims performing the leaching after the small particles are formed. Irrespective of when the leaching step is performed, it is a process limitation; whereas, the current claims are drawn to a final product of a polycrystalline diamond cutting element comprising among a few things, small polycrystalline diamond particles, which are rendered obvious by the combination of references, in particular, Sung.

	With respect to claim 6, the combination of references renders the claim obvious; this is in particular because Sung teaches that the polycrystalline diamond grits come in a variety of shapes and sizes (Sung, [0015], [0042]) such as a size distribution of less than about 50 microns, and in some cases less than about 5 microns.

	With respect to claim 7, the combination of references renders the claim obvious; this is in particular because Voronin teaches the use of substrates of materials such as metallic, ceramic, cermet or combination thereof (Voronin, [0097] and end of paragraph 

	With respect to claim 8, the combination of references is seen to render the claim obvious; this is in particular because “diamond material” which is interpreted to refer to “polycrystalline diamond material” which has been rendered obvious by the TSP segments of Voronin, have originally been made using diamond grain powders (Voronin, [0036]-[0039]). 

	With respect to claim 9, the combination of references is seen to render the claim obvious; this is in particular because Voronin teaches the placement of the TSP segments, which are thermally stable polycrystalline diamond segments, along a working surface and/or cutting edge of the polycrystalline diamond cutting element (Voronin, [0049] and [0056]). Although the disclosure of TSP of Voronin is taken to render the claimed polycrystalline diamond material obvious, it is important to note that the disclosure of Voronin on using TSP segments at the working surface or cutting edges is taken to render the use of polycrystalline diamond grits of Sung at the working surface or cutting edges obvious in light of the fact that the cutting edge or working surface is the surface that comes into contact with dirt/ground during the drilling operation, and thus, it is desired for such surface to comprise polycrystalline diamond free of catalyst so to prevent any crack as a result of the heat produced during the drilling operation. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have placed leached polycrystalline 
	Finally, it is important to note that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985).

With respect to claims 10 and 11, as noted in the rejection of claim 1, the process limitations do not add patentable weight to the examination of the product claims; therefore, the high pressure high temperature parameters, which further limit the claimed high pressure-high temperature processing of claim 1, do not add patentable weight to the examination of claim 1. As such as, claims 10 and 11 are rejected with claim 1.
	Nevertheless, Sung discloses sintering the diamond grains, to form polycrystalline diamond grits, using a pressure of about 4-7 GPa and temperature of about 1300°C (Sung, [0070]).

With respect to claim 12, as noted in the rejection of claim 1, the process limitations do not add patentable weight to the examination of the product claims; therefore, the high pressure high temperature parameters, which further limit the claimed high pressure-high temperature processing of claim 1, do not add patentable weight to the examination of claim 1. As such as, claims 10 and 11 are rejected with claim 1.
	Nevertheless, Voronin discloses a pressure of 5,000 MPa or greater and a temperature of from about 1300°C to about 1500°C for their HPHT condition (Voronin, [0040]).

	With respect to claim 13, the combination of references renders the claim obvious; this is in particular because the drag bit shown in Figure 10 shows polycrystalline diamond constructions attached to the blades shown by reference no. 

	With respect to claim 14, the combination of references is seen to render the claim obvious; this is in particular because Sung, whose disclosure on polycrystalline diamond grits are taken to render the claimed small polycrystalline diamond particles obvious, discloses a size of less than 5 microns for said grits (Sung, [0015]).

	With respect to claim 15, the combination of references renders the claim obvious; this is in particular because Sung, whose disclosure on polycrystalline diamond grits are taken to render the claimed small polycrystalline diamond particles obvious, discloses the process of manufacturing said polycrystalline diamond grits using diamond grains and a catalyst followed by leaching the catalyst out (Sung, [0072]). Nevertheless, said claim contains process limitation, in a product claim; thus, despite the fact that Sung renders the product-by-process claim 15 obvious, the process limitation of claim 15 needs not be addressed by the reference. 

	With respect to claim 16, the combination of references renders the claim obvious; this is in particular because Voronin teaches that the polycrystalline diamond 

	With respect to claim 17, the combination of references renders the claim obvious; this is in particular because the claim is a product-by-process claim implying that the working surface is leached from catalyst to remove all or a portion of its catalyst therefrom. However, it is widely recognized in the art that a TSP segment does not contain any or much metal solvent catalyst; according to MPEP 2144, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. 
	Furthermore, generally removing substantially all of the catalyst from a polycrystalline diamond cutting element, which includes its working surfaces, prior to bonding it to a substrate is taken to be well within the scope of a skilled artisan considering the difference in coefficient of thermal expansion between diamond grains and metal solvent catalyst and the detrimental effect such a difference may impart on a 
	Additionally, Voronin takes a step further and suggests optional treatment of TSP segments to control, minimize or eliminate the infiltration of the catalyst material by using materials which not only provide desired attachment bond with the adjacent surfaces for the polycrystalline diamond element or PCD, but also have a melting temperature below that of the catalyst material such as carbide formers (Voronin, [0056]-[0067]).

	With respect to claim 18, the combination of references renders the claim obvious; this is in particular because Sung discloses that the polycrystalline diamond grits have multiple benefits/advantages, one of which is the fact that such grits tend to fracture on a microscale and thus expose new sharp edges that help to maintain abrasive properties (Sung, [0006] and [0074]). Therefore, the claimed “self-sharpening” of the claimed small, polycrystalline diamond particles is rendered obvious. Sung teaches that the microfracturing effect is due to the uniformity in polycrystalline grits (Sung, [0074]).	

	With respect to claim 19, the combination of references renders the claim obvious; this is in particular because Sung teaches that the polycrystalline diamond grits, i.e. claimed small polycrystalline diamond particles, are of a size of less than 5 microns (Sung, [0015]), which includes any and all sizes less than 5 microns such as 0.5 microns or smaller.  MPEP 2144.05 states “In the case where the claimed ranges prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 20, said claim is considered rejected with claim 1 because, as noted above, the process steps/limitations such as high temperature-high pressure parameters further limit a process not a product. Thus, claim 20 is also treated as a product-by-process limitation whereupon process limitations do not add patentable weight to the examination of the product claim. 
	Nevertheless, it is noted that the HPHT condition disclosed by Voronin on the bonding of TSP segments, i.e. claimed polycrystalline diamond material, and diamond grains which was rendered obvious to be replaced by the polycrystalline diamond grits of Sung, is performed at a pressure of 5,000 MPa or greater and a temperature of about 1300°C (Voronin, [0040]), wherein such condition either is the same or overlaps with the HPHT condition disclosed by Sung for the formation of the polycrystalline diamond grits, i.e. claimed small polycrystalline diamond particles, which is disclosed to be about 4-7 GPa and about 1300°C (Sung, [0070]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEGAH PARVINI/Primary Examiner, Art Unit 1731